

116 HR 2175 IH: Stop Harmful Adolescent Marriage Act of 2019
U.S. House of Representatives
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2175IN THE HOUSE OF REPRESENTATIVESApril 9, 2019Mr. Hunter introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to provide that a spouse must be at least 18 years of
			 age, and for other purposes.
	
 1.Short titleThis Act may be cited as the Stop Harmful Adolescent Marriage Act of 2019. 2.Age requirement for spousesSection 101(a)(35) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(35)) is amended by inserting after does not include the following: any individual under 18 years of age or.
		